      Case 3:03-cv-00507-GMS Document 364 Filed 01/15/19 Page 1 of 3




 1   Kenneth C. Slowinski
     Chief Counsel, AZ Bar No. 012357
 2   Jennifer Heim, AZ Bar No. 030756
     Arizona Department of Water Resources
 3   1110 W. Washington Street, Suite 310
     Phoenix, Arizona 85007
 4   Telephone: (602) 771-8472
     Facsimile: (602) 771-8686
 5   kcslowinski@azwater.gov
 6   Rita P. Maguire, AZ Bar No. 012500
     Michael J. Pearce, AZ Bar No. 006467
 7   MAGUIRE PEARCE & STOREY PLLC
     2999 North 44th Street, Suite 650
 8   Phoenix, Arizona 85018
     Telephone: (602) 277-2195
 9   Facsimile: (602) 277-2199
     rmaguire@mpwaterlaw.com
10   mpearce@mpwaterlaw.com
11
     Attorneys for Intervenor Defendant
12   State of Arizona
13
                        IN THE UNITED STATES DISTRICT COURT
14
                                 FOR THE DISTRICT OF ARIZONA
15
16   THE NAVAJO NATION,
                                                   No. CV-03-00507-PCT-GMS
17                  Plaintiff,

18
                                                 DEFENDANT-INTERVENORS’
19         v.                                 AMENDED MOTION FOR A STAY OF
                                               BRIEFING ON NAVAJO NATION’S
20                                            RENEWED MOTION FOR LEAVE TO
     UNITED STATES DEPARTMENT OF              FILE THIRD AMENDED COMPLAINT
21   THE INTERIOR, et al.                        AND REQUEST FOR COMMON
                                                    BRIEFING SCHEDULE
22                      Defendants.

23
24
25
26
      Case 3:03-cv-00507-GMS Document 364 Filed 01/15/19 Page 2 of 3




 1          Intervenor-Defendants 1 hereby file this motion for a stay of briefing on Navajo
 2   Nation’s Renewed Motion for Leave to File Third Amended Complaint (ECF No. 360)
 3   in conjunction with the Federal Defendants’ Motion for a Stay of Briefing (ECF No.
 4   362) in light of a lapse of federal appropriations. Defendant Intervenors support the
 5   Federal Defendants’ Motion.
 6          Defendant-Intervenors request that, should this Court grant the Federal
 7   Defendants’ motion, all current deadlines for Defendant-Intervenors be extended
 8   commensurate with the stay for the Federal Defendants. This will simplify the briefing
 9   schedule for all parties and will not be prejudicial to any party.
10          Defendant Intervenors are informed that the Navajo Nation is opposed to the
11   Defendant Intervenors’ request for stay, or any extension of time to respond by the
12   Defendant Intervenors.
13          RESPECTFULLY SUBMITTED January 15, 2019.
14
15                                                       On behalf of the Defendant-Intervenors
16                                                       By: /s/ Rita P. Maguire
                                                         Rita P. MAGUIRE
17
                                                         Attorney for Defendant-Intervenor
18                                                       State of Arizona
                                                         Maguire, Pearce and Storey PLLC
19                                                       2999 N. 44th St. Ste. 650
20                                                       Phoenix, AZ 85018
                                                         rmaguire@azlandandwater.com
21                                                       mpearce@azlandandwater.com
                                                         kcslowinski@azwater.gov
22
                                                         jheim@azwater.gov
23
24
            The Defendant-Intervenors include the State of Arizona, Central Arizona Water
            1

25   Conservation District, Salt River Project Agricultural Improvement and Power District,
     Salt River Valley Water Users’ Association, Arizona Power Authority, State of
26   Colorado, Southern Nevada Water Authority, Colorado River Commission of Nevada,
     Coachella Valley Irrigation District, Imperial Irrigation District and The Metropolitan
     Water District of Southern California.

                                                   -2-
      Case 3:03-cv-00507-GMS Document 364 Filed 01/15/19 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2
 3   I hereby certify that on January 15, 2019, I electronically filed the foregoing with the
     Clerk of the District Court using the CM/ECF system, which will generate and transmit
 4   a notice of electronic filing to the CM/ECF Registrants:
 5
     I declare under penalty of perjury that the foregoing is true and correct. Signed this 15th
 6   day of January 2019 at Phoenix, Arizona.
 7
                                               /s/ Rita P. Maguire
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                                  -3-
